Sub-Item 77I, 77Q1(a) and 77Q1(d) DREYFUS MANAGER FUNDS II (the "Registrant") Dreyfus Balanced Opportunity Fund (the "Fund") At the meeting held on March 9-10, 2017, the Board of Trustees of the Registrant approved the creation of Class T shares, a description of which appears in the documents incorporated by reference below: 1. The disclosure in each Fund's Class T Prospectus and the disclosure in the Funds' Statement of Additional Information are incorporated by reference to Post-Effective Amendment No. 34 to the Registrant's Registration Statement on Form N-1A, filed on March 24, 2017, effective as of March 31, 2017 ("Amendment No. 34"). 2. The disclosure in the Supplement to each Fund's Class T Prospectus dated March 31, 2017 filed on March 31, 2017 pursuant to Rule 497(e) under the Securities Act of 1933, as amended . 3. The Registrant's Certificate of Amendment, incorporated by reference to Exhibit (a)(iv) of Amendment No. 34. 4. The Registrant's Rule 18f-3 Plan, incorporated by reference to Exhibit (n)(i) of Amendment No. 34.
